TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00472-CV


     In re Round Rock Independent School District, Board of Trustees of Round Rock
 Independent School District, Dr. Hafedh Azaiez, in his official capacity as Superintendent
         of Round Rock Independent School District, and Amy Weir, Amber Feller,
  Tiffanie Harrison, Dr. Jun Xiao, Dr. Mary Bone, Cory Vessa, Danielle Weston, in their
        official capacities as trustees of the Round Rock Independent School District


              ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


                                           ORDER


PER CURIAM

              Relators have filed a petition for writ of mandamus and a motion for emergency

stay. We grant the motion and stay the district court’s temporary restraining order prohibiting

the Round Rock Independent School District from enforcing its face mask requirement. See Tex.

R. App. P. 52.10(a)–(b). We order the State to file a response to the petition for writ of

mandamus no later than 5:00 P.M. on September 21, 2021.

              It is ordered on September 17, 2021.



Before Justices Baker, Triana, and Smith